Title: To James Madison from Thomas FitzSimons, 19 September 1803
From: FitzSimons, Thomas
To: Madison, James


Sir
Philadelphia. 19. Sept. 1803
The Inclosed letter was sent to me as President of the Chamber of Commerce (some days ago). And I am informed there are many Cases of a Like Nature which the sufferers keep back untill it is Known whether Government think proper to take any Steps respecting them. I retain Mr Kingstons papers for the same reason, they being bulky and being myself unwilling to incumber You with them except they should be thot. Necessary.
The Conduct of the Dutch officers at Curasoa during the late war was undoubtedly unjustifiable. They not only permitted the Equipment of Privateers under french Commissions, and the Condemnation and Sale of American Property Captured by them but are believed to have been themselves Concernd in the Privateers.
You will Judge Sir whether any Compensation can be claimed for the past, and Whether a representation to the Batavian Government may not have the effect of preventing like practices in future, which would certainly be Important to the Commerce of this country. I am With respect sir Yr Mo. hble servt
Thos. FitzSimons
Mr Kingston haveing requested his papers to be sent forward I take the Liberty of Inclosing them.
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 143, Unbound Records Relating to Spoliation Claims, ca. 1885, box 15, folder “French Claims, Folder A: Ship Ann & Susan, Captain: Richard West, Owner: Stephen Kingston [No. 205]”). Enclosures not found.



   
   The letter from Stephen Kingston has not been found, but it described the case of the ship Ann & Susan, captured by a French privateer and condemned at Curaçao (Kingston to JM, 11 Feb. 1805 [ibid.]).


